            CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 1 of 54




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    DEANNA T.,                                            Case No. 20-cv-576 (ECW)

                 Plaintiff,

    v.                                                              ORDER

    KILOLO KIJAKAZI, Acting
    Commissioner of Social Security, 1

                 Defendant.



         This matter is before the Court on Plaintiff DeAnna T.’s (“Plaintiff”) Motion for

Summary Judgment (Dkt. 21) and Defendant’s Motion for Summary Judgment (Dkt. 28).

Plaintiff filed this case seeking judicial review of a final decision by Defendant denying

her application for disability insurance benefits.

                                  I.     BACKGROUND

         On September 21, 2016, Plaintiff filed an application for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social Security

Act alleging disability as of July 29, 2016 due to nerve damage in her hands and feet,

fetal alcohol syndrome, and a learning condition. 2 (R. 307, 314, 336.) Her application



1
       Kilolo Kijakazi has succeeded Andrew Saul as Acting Commissioner of the Social
Security Administration and is therefore substituted as the named defendant. See Fed. R.
Civ. P. 25(d).
2
         The Social Security Administrative Record (“R.”) is available at Docket Entry 16.
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 2 of 54




was denied initially and on reconsideration. Plaintiff filed a written request for a hearing,

and on November 20, 2018, Plaintiff appeared and testified at a hearing before

Administrative Law Judge Micah Pharris (“the ALJ”). (R. 11.)

       The ALJ issued an unfavorable decision on January 18, 2019, finding that Plaintiff

was not disabled. (R. 11-27.)

       Following the five-step sequential evaluation process under 20 C.F.R.

§ 404.1520(a) and § 416.920(a), 3 the ALJ first determined at step one that Plaintiff had

not engaged in substantial gainful activity during the period from the alleged onset date

of July 29, 2016. (R. 13.)

       At step two, the ALJ determined that Plaintiff had the following severe

impairments: intellectual functioning disorder versus mild intellectual disability more

likely related to history of fetal alcohol syndrome than to Sjogren’s; mood disorder; and

Sjogren’s syndrome with related peripheral neuropathy. (R. 14.) The ALJ also




3
       The Eighth Circuit described this five-step process as follows:

       The Commissioner of Social Security must evaluate: (1) whether the
       claimant is presently engaged in a substantial gainful activity; (2) whether
       the claimant has a severe impairment that significantly limits the claimant’s
       physical or mental ability to perform basic work activities; (3) whether the
       claimant has an impairment that meets or equals a presumptively disabling
       impairment listed in the regulations; (4) whether the claimant has the residual
       functional capacity to perform his or her past relevant work; and (5) if the
       claimant cannot perform the past work, the burden shifts to the
       Commissioner to prove that there are other jobs in the national economy that
       the claimant can perform.

Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

                                              2
           CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 3 of 54




concluded that Plaintiff’s anxiety was non-severe, “because it imposed no more than a

minimal in [sic] the claimant’s ability to perform work-related tasks.” (Id.)

       At the third step, the ALJ determined that Plaintiff did not have an impairment that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. part

404, subpart P, appendix 1. (Id.)

       At step four, after reviewing the entire record, the ALJ concluded that Plaintiff had

the following residual functional capacity (“RFC”):

       [T]o perform sedentary work as defined in 20 CFR 404.1567(a) and
       416.967(a) except the individual may never climb ropes, ladders, or
       scaffolds; and may occasionally climb ramps and stairs, balance, stoop,
       kneel, crouch, and crawl. The individual may frequently handle, finger, and
       feel. The individual may have no exposure to vibration, unprotected heights,
       or hazards. And, finally, the individual would be limited to simple routine
       tasks at a nonproduction pace (i.e., no hourly quotas).

(R. 19.)

       The ALJ concluded, based on the above RFC and the testimony of the vocational

expert (“VE”), that given Plaintiff’s age, education, work experience, and RFC, there

were other jobs that exist in significant numbers in the national economy that she could

perform, including work as an order clerk (DOT code 209.567-014, sedentary, unskilled,

SVP 2); document preparer (DOT code 249.587-018, sedentary, unskilled, SVP 2); and

dowel inspector (DOT code 669.687-014, sedentary, unskilled, SVP 2)). (R. 26.)

       Accordingly, the ALJ deemed Plaintiff not disabled. (R. 26-27.)

       Plaintiff requested review of the decision. (R. 1.) Plaintiff submitted various

medical records, including records from her neurologist, psychiatrist, and physical

therapist. (R. 7, 41-126.) Regarding these medical records, dated November 2, 2018


                                             3
           CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 4 of 54




through January 16, 2019, 4 the Appeals Council stated, “[T]his evidence does not show a

reasonable probability that it would change the outcome of the decision. We did not

exhibit this evidence.” (R. 2.) The Appeals Council accordingly denied further review

on November 9, 2019, which made the ALJ’s decision the final decision of the

Commissioner. (R. 1-8.) Plaintiff then commenced this action for judicial review.

       The Court has reviewed the entire administrative record, giving particular

attention to the facts and records cited by the parties.

                              II.     RELEVANT RECORD

A.     Medical Record

       On July 29, 2016, the date of Plaintiff’s alleged onset of disability, the emergency

department admitted her in a wheelchair with complaints of numbness and tingling in her

hands and feet as well as weakness in her extremities. (R. 426.) She reported that these

symptoms had been present for approximately a week, and she had never experienced

them prior. (Id.) This feeling was there constantly, seemed worse when she pushed on

the affected areas, and was at its worst when she was standing all day at work (i.e., when

she worked concessions at Target Field). (R. 428.) She denied any associated pain. (Id.)

Her neurological examination showed that she was alert, she showed normal strength, she

had no cranial deficit, and her coordination and gait were normal. (R. 429.) Her

psychiatric examination was also normal. (Id.) Plaintiff was discharged on the same day

with a diagnosis of paresthesias/numbness. (R. 431.)


4
      The supplemental records also included medical records for treatment after the
ALJ’s decision.

                                               4
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 5 of 54




       On August 1, 2016, Plaintiff returned to the emergency room with continued

complaints of numbness, that her numbness and tingling were progressing up her wrists

and ankles, and that she also had these symptoms around her mouth. (R. 439.) Plaintiff

denied any weakness in her arms and legs but reported that her legs felt “like lead.” (R.

439-40.) Plaintiff’s neurological examination showed that she had normal strength,

muscle tone, coordination, and gait, but was experiencing a decreased sensation to light

touch in the hands and feet. (R. 441-42.) Plaintiff was discharged on the same day with

a diagnosis of paresthesias. (R. 442.)

       Plaintiff again presented herself to medical providers on August 2, 2016 with

complaints of numbness and tingling in the extremities. (R. 452.) She reported that her

symptoms had improved as to her tongue and feet, but tingling still went up to her shins.

(Id.) The neurological examination showed no gross focal deficits, she had a normal gait

and coordination, she had normal strength of all extremities, and she reported sensation to

touch was present but noted tingling with touch to her feet, shins, and hands. (R. 453.)

       Plaintiff continued to report numbness and tingling in her extremities, which at

times included discomfort and burning pain, to medical providers in August 2016. (R.

465, 490-91, 503-04, 522.) Her neurological examinations were largely normal,

including sensation to touch being present, but included reports of tingling with touch to

her feet, shins, and hands. (R. 467, 470, 483, 485, 492, 494, 505.) Her psychiatric

assessments were normal during this time. (R. 492, 494, 506.)

       Plaintiff did report on August 16, 2016 that her paresthesias had been causing her

significant discomfort in her feet and that had been keeping her from working her job as a


                                             5
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 6 of 54




food vendor, which required her to be on her feet for more than eight hours per day. (R.

505, 507.) A neurological examination showed that her cranial nerves were grossly

intact, her gait was tentative and slow secondary to discomfort, she showed no balance

deficits, her sensation was normal bilaterally in her hands and feet, and the neuropathy in

her hands and feet were worsened with palpitation. (R. 505-06, 508.) Plaintiff was

started on amitriptyline to help with the pain and tingling in her hands and feet. (R. 509.)

       On August 16, 2016, treating provider Ryan Jelinek, D.O., wrote a letter to

Plaintiff’s employer stating that she was not able to work for the next week due to her

current medical condition, and that she should be reevaluated in a week. (R. 516.)

       On August 22, 2016, Plaintiff saw neurologist Dr. Samuel Maiser, during which

Plaintiff again noted uncomfortable tingling, numbness, and burning pain. (R. 538-39.)

She had been “wobbly” and needed help with turning knobs and other maneuvers with

her hands. (R. 539.) She reported no falls. (Id.) The prescribed amitriptyline that was

supposed to help with numbness and tingling provided her some relief at night, but she

still had a lot of symptoms during the day, and it caused side effects of dry mouth and

grogginess. (Id.) Plaintiff reported that the numbness and tingling were predominately in

her fingers on both hands, as well as the back of her hand. (R. 539-40.) She claimed she

needed help turning knobs. (R. 539.) However, she reported normal sensation. (R. 540.)

Plaintiff had normal strength in her upper and lower extremities, although there may have

been a minor hint of weakness in the left. (R. 541.)

       The secondary exam showed a reduced pinprick on her lower extremities to her

knees and upper extremities to her wrist. (Id.) Dr. Maiser also confirmed Plaintiff’s


                                             6
           CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 7 of 54




Romberg (balance test) was wobbly, but she did not fall. (Id.) Plaintiff had normal and

regular walking. (Id.) The impression for Plaintiff was length dependent peripheral

neuropathy with an unknown etiology. (R. 541-43.) Dr. Maiser continued Plaintiff on

amitriptyline for nerve pain and would work on also getting her a prescription for

gabapentin for her nerve pain. (R. 543, 546.) Topical lidocaine was also planned for

painful paresthesias. (R. 546.)

        Plaintiff underwent EMG testing on September 20, 2016. (R. 577.) The clinical

results of the EMG stated it was “an abnormal study,” with findings of sensory

predominate neuropathy or ganglionopathy. (R. 578.) A definite diagnosis was not

given, but the report stated “Sjogren’s disease is likely etiology.” (Id.) The report

recommended clinical correlation. (Id.)

        On October 6, 2016, Plaintiff reported that she was “feeling okay” and that her

symptoms were stable. (R. 569.) Plaintiff noted numbness and tingling remained in her

hands and feet with no focal weakness. (Id.) She was able to walk a couple of blocks

before needing a rest due to tiredness and weakness. (Id.) While the gabapentin helped a

little, it made her tired. (Id.) Plaintiff also reported trying to obtain social security

benefits. (Id.) Plaintiff’s neurological and psychiatry examinations were normal. (R.

570.)

        On October 21, 2016, State Agency psychologist Mary Sullivan performed a

psychiatric review technique for Plaintiff. (R. 158.) Dr. Sullivan found that no mental

medically determinable impairment had been established. (Id.) Dr. Sullivan noted,

“Clmt alleges she has a learning disability. There is no evidence or indication in the


                                               7
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 8 of 54




[Medical Evidence of Record] that clmt has any [Mental Health] impairments. Clmt was

able to complete her [Activities of Daily Living] form. She has help [sic] employment in

the past. No [Medically Determinable Impairments].” (Id.)

       On October 20, 2016, State Agency physician Yacob Gawo, M.D., assessed

Plaintiff’s physical limitations and issued an RFC through July 28, 2017 (12 months after

onset). Dr. Gawo found that Plaintiff could occasionally lift or carry 50 pounds and

could frequently lift or carry 25 pounds. (R. 160.) In addition, he found that Plaintiff

could sit or stand for six hours out of an eight-hour work day. (Id.) Plaintiff also had an

unlimited ability to push and/or pull, including the operation of hand and/or foot controls.

(Id.) Dr. Gawo made these findings relying on the peripheral neuropathy, which was

predominately sensory with some gait and balance issues, including objective loss of

light touch and perception. (Id.) In addition, Dr. Gawo opined that Plaintiff could

frequently climb ramps and stairs; occasionally climb ladders and scaffolds; frequently

balance; had an unlimited ability to stoop, kneel and crouch; and could frequently crawl.

(R. 160-61.) Dr. Gawo further opined that Plaintiff was limited with respect to her gross

and fine manipulation and limited as to her ability to feel in that she could only frequently

engage in handling, fingering and feeling bilaterally. (R. 161.) Dr. Gawo based this

opinion on the following: “Due to peripheral neuropathy of the hands and UEs which is

predominantly sensory, handling, fingering and feeling with b/l hands/UEs is limited to

frequently.” (Id.) Dr. Gawo found no communicative limitations and no environmental

limitations, except to avoid concentrated exposure to vibration and hazards (machinery

and heights) due to her gait and loss of sensation. (R. 162.)


                                             8
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 9 of 54




       At an October 31, 2016 appointment, Plaintiff continued to complain of numbness

in her hands and feet, which was mild to moderate, with no other accompanying signs or

symptoms. (R. 590.) The objective examination of Plaintiff showed that she was alert

with no distress, had normal strength and tone, her mentation was intact, and her speech

was normal. (R. 591.)

       At a November 2, 2016 follow-up appointment, Plaintiff asserted that she was still

having tingling and numbness in her hands and feet, with some difficulty with hand grip.

(R. 602.) Her hands felt weak all the time, and she was overly fatigued and was

experiencing occasional mild headaches. (Id.) Plaintiff’s neurological examination

showed that: Plaintiff’s speech was clear, she followed commands, she was alert and

oriented, she had somewhat slow responses, and she demonstrated hand grip equally

bilaterally, 4-5/5. (R. 603.) While Plaintiff reported grip weakness, Dr. Stillman noted

that this was difficult to discern upon examination. (Id.) Plaintiff reported to Dr.

Stillman that she stopped working when she was diagnosed with “nerve damage,” and

asked Dr. Stillman to fill out a general assistance form. (Id.) Dr. Stillman opined that

“Suspect that pt will indeed be able to work, but with her current symptoms in the context

of likely cognitive deficits that seem to affect problem solving, completed form for 3

months of disability.” (Id.) Dr. Stillman noted that “deficits in problem solving, ect.

seem apparent by history.” (Id.)

       On December 22, 2016, Plaintiff presented for a follow-up with respect to her

neuropathy. (R. 644.) Plaintiff noted no difference with her numbness and tingling. (Id.)

Plaintiff reported that she felt depressed the previous day and had taken out her anger on


                                             9
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 10 of 54




her boyfriend and daughter, and that while she had days like that once and a while, she

endorsed that it could be related to her menstrual cycle. (Id.) Plaintiff’s neurological and

psychiatric examination were normal. (R. 645.)

       On December 23, 2016, Plaintiff attended her follow-up neurology appointment

with Dr. Maiser. (R. 651.) Plaintiff reported that she continued to have pain in her hands

and feet that may have worsened. (Id.) Plaintiff continued to take gabapentin, which she

tolerated well. (Id.) It was noted that Plaintiff had stopped taking an antidepressant.

(Id.) Plaintiff asserted that she had not noticed any worsening in her neuropathic

symptoms, but that she was not sleeping well. (Id.) Plaintiff continued to not work and

was pursuing disability. (Id.) She reported no falls but felt as though there was some

heaviness in her limbs, and she felt like she had less strength. (Id.) The neurological

examination of Plaintiff showed the following:

       Neurologic: Her speech is normal. Her face is symmetric. Her strength in
       her hands and her feet is normal including the intrinsic muscles of her hands
       and her feet. Light touch provokes tingling paresthesias in her fingertips and
       throughout most of her feet but stops just above the ankle. Her reflexes are
       normal except I was not able to get ankle jerks bilaterally. Her Romberg, she
       sways but does not fall. Her forward tandem she struggles moderately but
       otherwise h
       as a normal gait.

(R. 652.) Dr. Maiser noted that Plaintiff’s EMG was striking for neuropathy or more

likely neuronopathy which is commonly seen in rheumatologic disorders such as

Sjogren’s, vitamin B6 deficiency or toxicity, or certain paraneoplastic panels especially

seen in breast cancer. (Id.) Dr. Maiser suspected that Sjogren’s was the cause. (R. 652-

53.) Dr. Maiser also provided that “[f]ortunately her strength is normal, so her



                                            10
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 11 of 54




neuropathy is sensory only at this point . . . .” (R. 652.) He also communicated to

Plaintiff, “Fortunately, I don’t think your muscles or strength nerves are involved, but

your sensory (or feeling nerves) are involved and that is why you have pain.” (R. 653.)

Dr. Maiser increased her dosage of gabapentin for her neuropathic pain and agreed with a

physical therapy referral. (R. 652.)

       On December 29, 2016, Plaintiff saw Robert Lopno, a licensed psychologist, for a

psychological evaluation. (R. 615.) Plaintiff’s educational history revealed that she

obtained her high school diploma with special education programming in all core

academic subjects. (Id.) Plaintiff’s previous employment was as a seasonal employee at

Target Field as cashier at a concession stand. (Id.) She averaged twenty hours per week.

(Id.) Plaintiff claimed to be able to groom, bathe, and dress with both instruction and

direction from her family. (R. 616.) Her mother prepared all of her meals, which she

could reheat in the microwave. (Id.) She was able to assist with preparing dinner. (Id.)

Based on the reporting of Plaintiff and her aunt, Dr. Lopno found her pace of daily

activities was slow, and her persistence and concentration were poor. (Id.)

       In performing a mental status examination, Lopno found Plaintiff was alert and

oriented to person, place, and time. (Id.) She was unclear as to the purpose of the

examination. (Id.) Lopno also found that Plaintiff’s “thinking was concrete, slowed, and

goal directed. Her affect was anxious, mood depressed, and demeanor cooperative and

easily engaged.” (Id.) Plaintiff was also administered the WAIS-IV, in which she earned

a Verbal Comprehension Index score of 63, a perceptual Reasoning Index score of 67, a

Working Memory Index score of 58, and a Processing Speed Index score of 62, yielding


                                            11
           CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 12 of 54




a Full Scale IQ of 57, which is at a level equal to or greater than 0.2 of l00 adults her age

and falling within the impaired range according to Wechsler on the WAIS-IV. (Id.)

Plaintiff’s memory scores were commensurate with her overall level of cognitive

functioning. (R. 617.) The subtest scores were consistently within the impaired or near-

impaired range on both measures. (Id.)

        Lopno diagnosed Plaintiff with an intellectual functioning disorder (provisional),

mood disorder due to medical condition versus depressive order, NOS, and cannabis

abuse, sustained full remission. (Id.) Lopno further opined Plaintiff’s prognoses were

guarded without community and home supports, and opined as follows regarding

Plaintiff’s abilities:

        Based upon the above information and pertaining solely to her psychological
        status, this claimant was able to understand, remember, and follow only
        simplified instructions due to the effect of her cognitive disorder; sustain
        limited/fleeting attention and concentration; carry out work-like tasks with
        limited persistence and at a slow pace; respond appropriately to brief and
        superficial contact with co-workers and supervisors; and tolerate only
        meager stress and pressure typically found in an entry-level work place.

(Id.)

        State Agency physician, Charles Grant, M.D., looked at Plaintiff’s physical RFC

on reconsideration on January 13, 2017. (R. 188.) Dr. Grant found that Plaintiff could

occasionally lift or carry 20 pounds and could frequently lift or carry 10 pounds. (R. 185-

86.) In addition, he found that Plaintiff could sit or stand for six hours out of eight-hour

work day. (Id.) Plaintiff also had an unlimited ability to push and/or pull, including the

operation of hand and/or foot controls. (R. 186.) Dr. Grant made these findings relying

on the peripheral neuropathy, which was predominately sensory and some gait and


                                             12
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 13 of 54




balance issues. (Id.) In addition, Dr. Grant opined that Plaintiff could frequently climb

ramps and stairs; occasionally climb ladders and scaffolds; frequently balance; had an

unlimited ability to stoop, kneel, and crouch; and could frequently crawl. (Id.) Dr. Grant

also opined that Plaintiff was limited with respect to her gross and fine manipulation and

limited as to her ability to feel. (R. 187.) Dr. Grant based this opinion on the following:

“Due to peripheral neuropathy of the hands and UEs which is predominantly sensory,

handling, fingering and feeling with b/l hands/UEs is limited to frequently.” (Id.) Dr.

Grant found no communicative limitations and no environmental limitations except to

avoid concentrated exposure to vibration and hazards (machinery and heights), as the

result of her gait and loss of sensation. (Id.)

       On reconsideration, State Agency psychologist Kari Kennedy, Psy. D., found on

January 18, 2017 that Plaintiff suffered from a medically determinable mental

impairment that did not satisfy Listing 12.04-Depressive, Bipolar, and Related Disorders.

(R. 183.) Dr. Kennedy concluded that Plaintiff was not significantly limited as to: her

ability to remember locations and work-like procedures; and her ability to understand and

remember very short and simple instructions. (R. 189.) Dr. Kennedy found Plaintiff was

moderately limited as to her ability to understand and remember detailed instructions.

(Id.) Further, Dr. Kennedy concluded that Plaintiff was not significantly limited as to her

ability to: carry out very short and simple instructions; maintain attention and

concentration for extended periods; perform activities within a schedule; maintain regular

attendance, be punctual within customary tolerances; sustain an ordinary routine without

special supervision; work in coordination with or in proximity to others without being


                                              13
            CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 14 of 54




distracted by them; make simple work-related decisions; complete a normal workday and

workweek without interruptions from psychologically based symptoms; and to perform at

a consistent pace without an unreasonable number and length of rest periods. (R. 189-

90.) Dr. Kennedy also opined as follows:

       The totality of evidence in file suggests that the claimant is able to:
       understand, carry out and remember simple instructions; able to make
       judgments commensurate with functions of unskilled work; able to respond
       appropriately to brief supervision and interactions with coworkers and work
       situations; able to deal with changes in a routine work setting. Clmt appears
       capable of unskilled work.

(R. 190.)

       On February 13, 2017, Plaintiff saw certified nurse practitioner (“CNP”) Corinna

Werner at a rheumatology clinic. (R. 638.) CNP Werner noted the gabapentin had not

been significantly beneficial to Plaintiff. (Id.) Plaintiff reported that she was unable to

work due to pain and a decreased grip and sensation, and also because her cognitive

function had slowed (short-term memory deficits) as well as her movements. (R. 638,

663.) CNP Werner observed that Plaintiff had an “abnormal grip” while using her cell

phone, specifically she was “struggling to hold” it. (R. 666.) CNP Werner noted that the

EMG from September 2016 was consistent with sensory predominant neuropathy, and

she assessed Plaintiff with “Sjogren’s disease with most prominent symptom of

Neuropathy, cognitive deficits and SICCA.” (Id.) Plaintiff was prescribed the

antirheumatic prescription Plaquenil. (R. 667, 672.)

       On March 2, 2017, Dr. Maiser filled out a checklist general medical source

statement for Plaintiff’s attorney. (R. 621.) The diagnosis for Plaintiff was Sjogren’s



                                             14
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 15 of 54




Disease with neuropathy. (Id.) Dr. Maiser opined that Plaintiff’s symptoms would

interfere with her ability to maintain persistence and pace necessary to engage in

employment. (Id.) Dr. Maiser found that Plaintiff could frequently lift less than 10

pounds, occasionally lift 10 pounds, and never lift or carry 20-50 pounds. (R. 622.) He

also found that Plaintiff could sit for six hours and stand for two hours. (Id.) Dr. Maiser

noted that Plaintiff had no mental health diagnosis. (Id.) In addition, Dr. Maiser found

that Plaintiff had a mild impairment as to maintaining social functioning and a moderate

impairment as to her ability to maintain concentration, persistence, and pace. (R. 623.)

The reasoning by Dr. Maiser for these limitations was the numbness and tingling in her

hands and possible cognitive difficulties. (Id.)

       On March 8, 2017, an MRI of Plaintiff’s brain was performed related to her

memory change, diagnosis of Sjogren’s, and paresthesias. (R. 635.) The results were

normal. (R. 363, 683.)

       On March 16, 2017, Plaintiff attended a rheumatology follow-up appointment. (R.

683.) She continued to experience unspecified symptoms of cognitive deficits,

paresthesia and neuropathy of fingers and feet, and stiffness and pain in her feet for about

an hour. (R. 683-84.) The neurology examination showed a painful burning sensation to

the touch of the top of her feet to the bottom of her toes. (R. 687.) The strength of her

upper and lower extremities was within normal limits and her grip was rated at 5/5. (Id.)

The rheumatology clinic prescribed a course of Rituxan infusions to help with her

“debilitating neuropathy and cognitive changes.” (Id.)




                                             15
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 16 of 54




       On April 27, 2017, Plaintiff reported to Dr. Maiser that her neuropathic symptoms

were about the same, and that they continued to be most painful in her toes, especially the

right great toe, as well as her fingertips. (R. 700.) They also discussed her taking

Rituxan, and Dr. Maiser explained the purpose of the Rituxan was to stop her

“neuropathy from worsening and possibly even help it improve.” (Id.) He prescribed

lidocaine for focal areas of burning pain, which he had prescribed the prior year, but

Plaintiff could not recall using it. (R. 701.) Dr. Maiser observed that Plaintiff had “some

difficulty with history which does suggest some cognitive deficits . . . .” (Id.) Dr. Maiser

did find that “[h]er neuropathy remains to be sensory predominant in that she has no

weakness, and the sensory changes have not progressed since I have met her. This is

certainly good news.” (Id.)

       On April 27, 2017, Dr. Kristin Venables performed a neuropsychological

evaluation of Plaintiff. (R. 708.) Plaintiff attended the testing along with her mother.

(Id.) Plaintiff’s mother explained that she had drank excessively when she was pregnant

with Plaintiff and was told when her daughter was born that she likely had fetal alcohol

syndrome. (Id.) It was also reported that Plaintiff had a learning disability when she was

young and received special education assistance through all her schooling. (Id.) Plaintiff

asserted that she worked in concessions at Target Field and Target Center until she had to

stop working due to physical symptoms in August 2016. (R. 709.) Plaintiff claimed that

she also worked as a nursing assistant and at the airport in the past with duties involving

assisting unaccompanied children and wheelchair transport. (Id.)




                                             16
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 17 of 54




       The behavioral observations by Dr. Venables included that Plaintiff was

appropriately dressed and groomed; she was alert and fully oriented; her speech was

fluent and the tone, rate, volume, and prosody of her speech were within normal limits;

comprehension of speech and task instructions was intact; thought processes were logical

and goal-directed; no abnormalities in fine or gross motor functioning were noted; mood

was euthymic; and affect was appropriate to the situation. (Id.) Plaintiff did endorse

severe symptoms of depression and moderate symptoms of anxiety on self-report screens

of emotional functioning. (R. 710.)

       Dr. Venables’ testing showed that Plaintiff had intellectual functioning in the

“extremely low range,” with a full-scale IQ of 62. (R. 709.) Additionally, she found no

significant difference between Plaintiff’s borderline nonverbal intellectual abilities and

her extremely low verbal intellectual abilities. (Id.) Plaintiff’s auditory attention and

working memory were also in the extremely low range. (Id.) Her processing speed was

borderline. (Id.) Immediate verbal contextual memory was at the upper end of the low

average range and delayed recall of this information was average. (Id.) Rote verbal

learning was moderately impaired and delayed recall of this information was borderline.

(Id.) Immediate memory for simple geometric designs was low average and delayed

recall of the designs was average. (Id.) Visuospatial learning and memory were

borderline. (Id.) Single word reading and math computation abilities were also

borderline. (Id.) Fine motor speed was average with the right hand and severely

impaired with the left hand. (Id.) Manual dexterity was low average bilaterally. (Id.)

Verbal and nonverbal abstract reasoning were moderately impaired and borderline,


                                             17
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 18 of 54




respectively. (R. 710.) Performance on a measure of planning was slow and in the

borderline range overall. (Id.) Novel problem solving was grossly within normal limits.

(Id.) Cognitive flexibility was low average and verbal fluency was average considering

her age, sex, race, and level of education. (Id.)

        Dr. Venables diagnosed Plaintiff with mild intellectual disability and significant

symptoms of depression and anxiety. (Id.) Dr. Venables offered the following

recommendations:

        1. It is recommended that these results be considered in conjunction with
        other laboratory and diagnostic findings to best appreciate their significance.

        2. Given her diagnosis of mild intellectual disability, she should be eligible
        for county services available to individuals with developmental delays. If
        she is interested in pursuing county services, it is suggested that she meet
        with a social worker for assistance in obtaining services.

        3. It is recommended that she continue to receive assistance with
        instrumental activities of daily living, including medication and financial
        management.

        4. Supervised use of memory aids is recommended (e.g. a daily planner,
        calendar, task list) to help in organizing and remembering daily activities,
        appointments, and other important information.

        5. It is recommended that she avoid multitasking and attempt to eliminate
        potential distractions from her environment when engaging in tasks that
        require concentration.

        6. Her relatively global cognitive deficits would likely interfere with her
        ability to maintain competitive employment; however, she may have the
        cognitive ability to perform jobs similar to those she has held in the past. She
        should avoid jobs that are highly dependent on speed, abstract reasoning,
        planning, and math calculations. Issues related to her how [sic] physical
        symptoms may affect her ability to work are deferred to her treating
        physicians.

(Id.)


                                              18
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 19 of 54




       On May 17, 2017, Plaintiff followed up with the rheumatology clinic. (R. 718.)

Plaintiff reported a possible slight improvement in cognitive function but still

significantly worse than baseline mostly as to comprehension. (Id.) Plaintiff also

claimed that the gabapentin had improved her burning sensation, while numbness and

tingling were still present but to lesser degree. (Id.) She also noted that she had not been

able to sleep the prior night due to intense burning pain in her feet. (Id.) Her

neurological examination showed that she had abnormal sensation of feet, but the

strength of her extremities and grip were within normal limits. (R. 721.) Plaintiff was

going to be started on Rituxan. (R. 722.)

       On May 23, 2017, Plaintiff received her first Rituxan infusion. (R. 742.) She

denied any new problems. (Id.) She received an additional Rituxan infusion on June 6,

2017. (R. 748.) Again, she reported no new problems. (Id.)

       On August 14, 2017, Plaintiff followed up with her neurologist, Dr. Maiser. (R.

754.) She claimed her neuropathic symptoms were about the same. (Id.) They

continued to be most painful in her toes and her fingertips and bothered her mostly at

night. (Id.) There had been no progression of her symptoms. (Id.) Plaintiff rated her

pain as a 4/10, whereas it was a 7/10 at diagnosis. (Id.) She was experiencing excessive

sleepiness with her gabapentin and asked if she could reduce her daytime doses. (Id.)

Plaintiff reported no falls, did not believe she had gotten necessarily weaker, and felt like

her hand grip was weak but nothing changed since her last visit. (Id.) Plaintiff did

endorse symptoms of depression but was reluctant to start medication. (R. 755.)

Plaintiff’s physical examination showed that Plaintiff was well groomed, she was very


                                             19
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 20 of 54




pleasant and cooperative, she showed good eye contact, and her speech was clear. (Id.)

Plaintiff’s motor exam continued to show normal tone and normal strength, including her

hand grip bilaterally, and her reflexes in her upper extremities were preserved as well as

her knee jerks. (Id.) Sensory exam to light touch caused dysesthesias and somewhat of

an allodynia predominantly at the fingertips in both hands but nothing more proximal.

(Id.) In her lower extremities, it was essentially the entire foot that was uncomfortable to

light touch. (Id.) Her gait was otherwise unrevealing. (Id.) Dr. Maiser’s impression for

Plaintiff was that she had a Sjogren’s related sensory predominant neuropathy presenting

as bilateral feet and fingertip paresthesias, without motor weakness. (Id.) Dr. Maiser

recommended she follow up with the rheumatology clinic for additional Rituxan

infusions but noted that Plaintiff had yet to see a benefit. (Id.) Dr. Maiser also noted that

he worried about depression and hoped that medication for depression could be started.

(Id.)

        On August 29, 2017, Plaintiff had a follow-up rheumatology appointment. (R.

764.) She stated her neuropathy felt the same as it was prior to the Rituxan infusions and

her cognitive function continued to slowly decline, giving as one example that “what I

mean to say isn’t what comes out.” (Id.) The neurological examination of Plaintiff

showed decreased sensation of finger and toes and that she had a better flow of

conversation compared to previous visit before Rituxan. (R. 767.) Further, the strength

on her extremities and her grip was within normal limits. (R. 768.) CNP Werner noted

that “Pt tolerated Rituxan well however has not noticed a significant change. However,

she has quit working and has not been engaged in stimulating activity. Throughout exam


                                             20
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 21 of 54




today my assessment is that she is able to better communicate and her thinking process is

sharper and more readily able to answer questions.” (Id.)

       On May 21, 2018, Plaintiff followed up with her primary care doctor, Dr. Brianna

Johnson. (R. 796.) Plaintiff reported being stressed because her mother had cancer. (Id.)

Plaintiff also reported that she had been forgetting to take her Plaquenil because she had

been taking care of her mother. (Id.) In addition, Plaintiff noted that she was “[s]till

having the tingling in hands and feet. Constant. No change. No worsening or

improvement. No weakness.” (R. 797.) Her neurological examination showed as

follows: “Speech clear, follows commands, alert and oriented. Grip strength 5/5

bilaterally.” (Id.) In addition, her mood and affect were congruent. (R. 798.) It was also

noted that Plaintiff had not been able to have a follow-up with neurology and

rheumatology since August of 2017. (Id.)

       Plaintiff followed up with her primary care doctor the next month on June 18,

2018. (R. 808.) She noted that her mother was still in a facility for cancer treatment. (R.

808-09.) Plaintiff’s neurological and psychiatric examinations were normal. (R. 809.)

Plaintiff was symptomatically stable, but Plaintiff requested that a medical opinion form

be filled out and wanted an inquiry as to whether her paresthesias are permanent and

whether she would be able to perform employment that she would be able to tolerate. (R.

810.) At this appointment, Dr. Johnson filled out a medical opinion form for two months

of benefits to allow Plaintiff to follow up with neurology and rheumatology. (Id.)

       On June 25, 2018, Plaintiff returned to the rheumatology clinic. (R. 817.)

Plaintiff represented that her thinking was stable but that her stress had increased due to


                                             21
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 22 of 54




her mother’s cancer treatment. (Id.) In addition, the numbness and tingling of her

fingertips and toes was stable. (Id.) She also reported poor sleep as well as headaches

and extremity stiffness. (Id.) Her neurological examination showed that she was able to

spell forwards and backwards, was able to flow with conversation, and had good recall.

(R. 821.) She also had fingertip and toe numbness/tingling with palpitation and light

touch. (Id.) The strength of Plaintiff’s extremities and grip were within normal limits.

(R. 822.) Given that Plaintiff had an initial improvement of cognitive function on exam

post-Rituxan, and was experiencing worsening headaches and joint stiffness, another

course of Rituxan was recommended, as well as Plaquenil. (Id.)

       On July 19, 2018, Plaintiff was seen by psychologist Rebecca Floyd, Ph.D., L.P.

(R. 833.) The mental health status exam showed that Plaintiff was in no apparent distress

and casually groomed; she was cooperative, engaged and pleasant; her speech rate,

articulation, spontaneity, and volume were normal; her speech coherence was rambling;

she was depressed and anxious; she showed an appropriate affect; her thought process

was logical/goal-directed; her thought process rate and content were normal; she had no

suicidal ideation; she had no abnormal perception; and her insight and judgment were

adequate. (R. 833-34.) Plaintiff noted that her “syndrome” was taking a toll on her. (R.

834.) She claimed the impact on her functioning was more forgetfulness and a sad mood

during which she did not communicate. (Id.) Plaintiff noted that she had been taking

care of her mom who had been recovering from surgery and had cancer. (Id.) She also

claimed she was able to give her mom her meds, but that she would forget to take her

own. (Id.) The psychologist gave Plaintiff a provisional diagnosis of adjustment disorder


                                            22
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 23 of 54




with mixed anxiety and depressed mood and instructed her to return in four weeks for a

diagnostic assessment. (R. 833, 835.)

       On August 17, 2018, Plaintiff followed up with her neurologist, who noted that

she had been lost to follow-up for a year while taking care of her mother. (R. 849.) Her

neurologist noted that although Plaintiff had finished her second cycle of Rituxan a

couple weeks earlier, she reported no change in her paresthesias, which remained in her

feet and fingers with no other sensory changes. (R. 850.) Plaintiff acknowledged that the

“paresthesias are worse at night and don’t bother her too much during the day.” (Id.) Dr.

Maiser’s neurological exam for Plaintiff showed that she was alert and oriented; her

strength bilaterally was normal; her coordination was intact; she experienced neuropathic

pain in her toes, fingers, and distal foot; she exhibited a normal Romberg; and she

demonstrated normal gait. (R. 851.) Dr. Maiser opined that neurologically Plaintiff had

remained stable compared to the previous year. (Id.) Dr. Maiser was unsure whether

there was an improvement in cognitive function. (R. 852.) Plaintiff also noted that even

though her gabapentin helped somewhat with the pain, she was interested in “more

medications” for better relief. (R. 850.) Dr. Maiser prescribed Plaintiff with Cymbalta to

help with her pain and possibly also help with her symptoms of depression. (R. 852.)

       Plaintiff again saw psychologist Dr. Floyd on August 29, 2018. (R. 857.) Plaintiff

represented that she had previously attended nursing assistant school and graduated,

receiving a certificate, but claimed that she had difficulty maintaining employment in this

field as she was not as fast as everyone else in performing her duties. (Id.) The mental

health status exam showed that Plaintiff was in no apparent distress and casually


                                            23
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 24 of 54




groomed; she was cooperative, engaged and pleasant; her speech rate, articulation,

spontaneity, and volume were normal; her speech coherence was rambling; she was

depressed and anxious; she showed an appropriate affect; her thought process was

logical/goal-directed; her thought process rate and content were normal; she had no

suicidal ideation; she had no abnormal perception; and her insight and judgment were

adequate. (R. 857-58.) Her strengths included being a quick learner. (R. 858.) Plaintiff

represented that she forgot things when she was in a hurry. (Id.) She claimed that she

was currently on an antidepressant, which she had started a week earlier, and reported it

was helping with her energy. (Id.) Plaintiff endorsed the following depressive

symptoms: anhedonia, insomnia, fatigue, feelings of worthlessness/guilt, difficulty

concentrating, and impaired memory. (Id.) Plaintiff’s depression was due to her

mother’s health problems. (R. 858-59.) The diagnosis was persistent depressive

disorder. (R. 857.)

       On September 13, 2018, Plaintiff had a follow up with the rheumatology clinic.

(R. 864.) CNP Werner noted as follows:

       HA’s are now infrequent, this is an improvement. Energy goes up and down.
       Denies joint pain and stiffness today which is also an improvement. Since
       starting cymablta she thinks she has a little more energy, the neuropathy is
       also slightly improved, it is still there but not as “high”, now it is mild. She
       noticed when she missed a dose of cymbalta her numb [sic] and tingling were
       worse. Reports social events of going to the state fair and concert.

(R. 864-65.) CNP Werner felt that there had been an unspecified “improvement in

symptoms” with Rituxan. (R. 869.)




                                             24
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 25 of 54




B.     Relevant Medical Documents Submitted to the Appeals Council

       On November 2, 2018, Plaintiff was seen by the psychologist Dr. Floyd. (R. 41.)

Plaintiff had presented with concerns of coping with her health, especially her Sjogren’s

syndrome. (R. 42.) The mental health status exam showed that Plaintiff was in no

apparent distress and casually groomed; she was cooperative, engaged, and pleasant; her

speech rate, articulation, spontaneity, and volume were normal; her speech coherence was

rambling; she was depressed and anxious; she showed an appropriate affect; her thought

process was logical/goal-directed; her thought process rate and content were normal; she

had no suicidal ideation; she had no abnormal perception; and her insight and judgment

were adequate. (R. 41-42.) Plaintiff endorsed symptoms of both depression and anxiety.

(R. 43-44.) Dr. Floyd diagnosed Plaintiff with persistent depressive disorder; major

depressive disorder, recurrent, moderate; mild intellectual disability; generalized anxiety

disorder; alcohol use disorder, severe, in sustained remission; and cannabis use disorder,

severe, and sustained remission. (R. 46.) Dr. Floyd also opined as follows:

       The patient is experiencing Mild psychosocial stress. Additional stressors
       include: financial stress, chronic health condition(s) (including nerve
       damage), underemployment, and concerns about her mother’s health.
       Functional impairments included: mobility, cognitive functioning, social
       functioning, leisure activity, and occupational functioning.            Pt is
       experiencing significant symptoms of depression and anxiety that were
       worsened onset of symptoms of Sjogren’s syndrome in July of 2016. Pt has
       struggled to manage the symptoms of this syndrome and the impact they have
       had on her functioning in multiple domains. Additionally, these symptoms
       have appeared to affect her ability to engage in physically active employment
       and options for alternative types of employment may be further restricted by
       cognitive challenges. Her loss of employment also appears to have had
       consequence of reducing her social functioning. Opportunities for expanding
       social activity appear as well to be hampered by depression as pt reportedly
       has little interest in engaging in leisure activities. Accordingly, her mom


                                            25
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 26 of 54




       expresses desire for her to reduce depressive symptoms by increasing social
       and behavioral activity, such as through returning to work or taking an
       interest in leisure or volunteer activities. Both perceive her reported lack of
       identification of things that are meaningful to her or provide her with a sense
       of purpose as barriers to her getting involved in new activities. Pt may
       benefit from an acceptance and commitment therapy approach to treatment
       due to its focus on values based living in spite of chronic conditions; values
       clarification is an important component of this treatment approach.

(R. 46-47.) Plaintiff’s treatment plan included increasing social and physical activity,

coping strategies for anxiety, a consult with a psychiatrist as to her medications, start of a

trial of brief individual psychotherapy, and to “[c]onsider referral for Partial

Hospitalization Program or Day Treatment.” (R. 47.)

       On November 15, 2018, Plaintiff saw Dr. Maiser for a neurology appointment.

(R. 53.) Plaintiff’s chief concern was neuropathy. (Id.) Plaintiff’s neuropathic

symptoms in her hands and feet had continued, but they had neither worsened nor

improved. (Id.) She reported excessive fatigue and depression. (Id.) She also had

noticed that her right foot was starting to curl in a bit and that she needed to stretch it out.

(Id.) It was noted that she was having a disability hearing the following week. (Id.) In

addition, Dr. Maiser noted that Plaintiff did not use an assistive device, she did not have

any falls, but she needed to take frequent breaks, as she felt off balance because of her

neuropathy. (Id.) Plaintiff’s examination showed her to be pleasant and alert, but in a

depressed mood. (R. 55.) Further, Plaintiff’s strength was normal, her coordination was

intact, she claimed allodynia to toes and distal foot and fingertips, her Romberg was

unsteady, and her gait was slow and antalgic. (Id.) Dr. Maiser noted that Plaintiff




                                              26
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 27 of 54




remained stable neurologically, but that her gait had worsened. (Id.) Plaintiff was

referred to physical therapy for her gait. (Id.)

       On December 21, 2018, Plaintiff attended another therapy appointment with her

psychologist. (R. 58.) The results of the mental status examination were similar to the

previous appointment, except that Plaintiff’s affect was reactive. (Id.) Plaintiff’s

diagnosis remained the same. (Id.) Plaintiff reported that she had attended a concert.

(Id.) Her treatment plan included being more social and physically active. (Id.) Plaintiff

also considered day treatment or partial hospitalization and ultimately chose to proceed

with the day treatment. (R. 60.) The therapy records called the day treatment program

“an intensive, recovery oriented psychiatric rehabilitation program.” (Id.) The day

treatment program typically lasted two to six months depending on symptom severity,

and the services were four to five days per week, three hours per day, with mandatory

daily attendance. (R. 61.)

       On January 16, 2019, Plaintiff had her first physical therapy (“PT”) appointment.

(R. 64.) Plaintiff reported that she did not use an assistive device, she had not been

previously seen by PT, she did not fall but needed to take frequent breaks, and that she

felt off balance because of her neuropathy. (R. 65.) Her main complaints were pain in

her entire body and fatigue. (Id.) She was able to cook, eat, and take medication on her

own, but needed assistance with dressing, shopping, laundry, and cleaning. (R. 66.) She

also reported being able to walk somewhat less than two blocks due to fatigue. (Id.)

Plaintiff constantly experienced numbness and tingling in her hands and feet. (Id.) No

deficits in the range of motion of her upper extremities were noticed. (Id.) Her physical


                                              27
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 28 of 54




therapist observed range of motion deficits in her lower extremities. (Id.) In performing

a full-strength test, the physical therapist noted that her upper and lower extremities, right

and left sides, both had strength of 3-/5. (R. 67.) Plaintiff fatigued quickly and had

impaired posture while engaged in unsupported sitting. (Id.) Plaintiff also performed

five sit-to-stands in 14.36 seconds, which indicated she was at an increased risk for falls.

(Id.) Plaintiff’s heel to shin coordination was not within normal limits due to her limited

range of motion and strength. (R. 68.) Otherwise, her coordination was within normal

limits. (Id.) The physical therapist found that Plaintiff had “pain at multiple locations,

generalized weakness, fatigue with decreased activity tolerance, [was] a high falls risk,

and [lacked] a comprehensive HEP/activity to assist her with achieving her goals.” (Id.)

                               III.   LEGAL STANDARD

       Judicial review of an ALJ’s denial of benefits is limited to determining whether

substantial evidence on the record as a whole supports the decision, 42 U.S.C. § 405(g);

Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018), or whether the ALJ’s

decision results from an error in law, Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086,

1089 (8th Cir. 2018). As defined by the Supreme Court:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency factfinding.
       Under the substantial-evidence standard, a court looks to an existing
       administrative record and asks whether it contains sufficient evidence to
       support the agency’s factual determinations. And whatever the meaning of
       “substantial” in other contexts, the threshold for such evidentiary sufficiency
       is not high. Substantial evidence . . . is more than a mere scintilla. It means—
       and means only—such relevant evidence as a reasonable mind might accept
       as adequate to support a conclusion.

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).


                                             28
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 29 of 54




       “[T]his court considers evidence that detracts from the Commissioner’s decision

as well as evidence that supports it.” Nash, 907 F.3d at 1089 (cleaned up). “If

substantial evidence supports the Commissioner’s conclusions, this court does not reverse

even if it would reach a different conclusion, or merely because substantial evidence also

supports the contrary outcome.” Id. “In other words, if it is possible to reach two

inconsistent positions from the evidence, and one of those positions is that of the [ALJ],

the Court must affirm the decision.” Jacob R. v. Saul, No. 19-CV-2298 (HB), 2020 WL

5642489, at *3 (D. Minn. Sept. 22, 2020) (citing Robinson v. Sullivan, 956 F.2d 836, 838

(8th Cir. 1992)).

       In reviewing the record for substantial evidence, the Court may not substitute its

own judgment or findings of fact for that of the ALJ. See Hilkemeyer v. Barnhart, 380

F.3d 441, 445 (8th Cir. 2004). Assessing and resolving credibility is a matter properly

within the purview of the ALJ. See Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir. 2016)

(citing Edwards v. Barnhart, 314 F.3d 964, 966 (8th Cir. 2003)) (“Our touchstone is that

[a claimant’s] credibility is primarily a matter for the ALJ to decide.”).

                                   IV.     DISCUSSION

       Plaintiff raises three issues to the Court: (1) the ALJ erred at step three by failing

to find that Plaintiff’s impairments met Listing 12.05 for Intellectual Disability; (2) the

ALJ erred in his assessment of Plaintiff’s RFC by determining that she could frequently

finger, handle, and feel; and (3) the Appeals Council erred by failing to consider evidence

submitted after the hearing, but which related to the period at issue regarding her claims

of anxiety and her gait. (Dkt. 22). The Court will address these arguments in turn.


                                              29
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 30 of 54




A.     Listing 12.05

       Plaintiff first argues that the ALJ erroneously determined that she does not meet or

medically equal the criteria of Listing 12.05(B). The Commissioner’s regulations

provide that certain impairments are considered “severe enough to prevent an individual

from doing any gainful activity, regardless of his or her age, education, or work

experience.” 20 C.F.R. §§ 404.1525(a), 416.925(a). Such conditions are described in the

Listing of Impairments, 20 C.F.R. § 404, Subpart P, Appendix 1. Plaintiff has the burden

of proof to establish that her impairment meets or equals a listing. See Johnson v.

Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (citing Sullivan v. Zebley, 493 U.S. 521,

530-31 (1990)). A claimant must point to specific evidence to establish that she meets

each requirement of the listing. See Sullivan, 493 U.S. at 530. “Merely being diagnosed

with a condition named in a listing and meeting some of the criteria will not qualify a

claimant for presumptive disability under the listing. ‘An impairment that manifests only

some of the listing criteria, no matter how severely, does not qualify.’” McCoy v. Astrue,

648 F.3d 605, 611-12 (8th Cir. 2011) (cleaned up) (quoting Sullivan, 493 U.S. at 530).

       To demonstrate that she is disabled under Listing 12.05, a Social Security claimant

must satisfy three criteria. See Cronin v. Saul, 945 F.3d 1062, 1067 (8th Cir. 2019).

First, a claimant must have a subaverage general intellectual functioning as shown by a

full-scale IQ score of 70 or below. Id. (quoting 20 C.F.R. § 404, Subpt. P, App. 1 §

12.05(B)(1)(a)). Second, a claimant must show significant “deficits in adaptive

functioning currently manifested by extreme limitation of one, or marked limitation of

two, of the following areas of mental functioning: a. Understand, remember or apply


                                            30
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 31 of 54




information[;] or b. Interact with others[;] or c. Concentrate, persist, or maintain pace[;]

or d. Adapt or manage oneself[.]” 5 Id. (quoting Listing 12.05(B)(2)). Third, a claimant

must show that the mental disorder began before she turned age 22. Id. (quoting Listing

12.05(B)(3)).

       Plaintiff argues the ALJ erred by finding that she only had a moderate limitation in

understanding, remembering, or applying information and only had a moderate limitation

in a concentrating, persisting, or maintaining pace. 6 (Dkt. 22 at 22-24.) Plaintiff also

asserted that she met the requirement that she have a subaverage intelligence as

evidenced by her full-scale IQ score and that her intellectual and adaptive functioning

deficits began before she reached the age of 22. (Id. at 23-25.) The Commissioner



5
       Under these listings, the five rating points are defined as follows:

       a. No limitation (or none). You are able to function in this area
          independently, appropriately, effectively, and on a sustained basis.

       b. Mild limitation.      Your functioning in this area independently,
          appropriately, effectively, and on a sustained basis is slightly limited.

       c. Moderate limitation. Your functioning in this area independently,
          appropriately, effectively, and on a sustained basis is fair.

       d. Marked limitation. Your functioning in this area independently,
          appropriately, effectively, and on a sustained basis is seriously limited.

       e. Extreme limitation. You are not able to function in this area
          independently, appropriately, effectively, and on a sustained basis.

20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 12.00(F)(2).
6
        Plaintiff does not argue that the ALJ erred by finding that she did not have marked
limitations as to her ability to interact with others or adapt or manage herself.


                                             31
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 32 of 54




conceded that the ALJ misstated Plaintiff’s processing speed index as 92, instead of 62,

but argued that this misstatement and Plaintiff’s claim of “cherry picking” has no bearing

on the fact that the ALJ found that Plaintiff had full scale scores of 57 and 62. 7 (Dkt. 29

at 4-5.) The Commissioner asserted that Plaintiff’s argument as to Listing 12.05 fails

because she did not prove two marked impairments. (Id. at 6-9.)

       With respect to Listing 12.05, the ALJ found in relevant part as it relates to

Plaintiff’s domains of mental functioning as follows:

       In understanding, remembering, or applying information, the claimant has a
       moderate limitation. She reports receiving special education instruction
       throughout her entire school career but graduated from high school and
       received certification from nursing assistance school. (Exhibits C6F2,
       C9F66, and C11F11) The claimant indicates her most recent job entailed
       working as a seasonal employee doing cashier duties in a concessions stand
       at Target Field/Stadium. (Exhibit C6F2) She states she requires reminders
       for personal care and admits she forgets things when she is in a hurry or
       rushing. (Exhibits C7E3 and C11F11) During intelligence testing in
       December 2016, as assessed by the Wechsler Adult Intelligence Scale -
       Fourth Edition (WAIS-IV), her verbal responses on the vocabulary subtest
       were often too vague for credit. (Exhibit C6F3) For instance, she defined
       the word “breakfast” as “something you have in the morning”. Nevertheless,
       the consultative psychological examiner concludes the intelligence testing is
       considered an accurate reflection of her current level of cognitive
       functioning. She has a full-scale IQ score of 57, which is at a level equal to
       or greater than 0.2 of 100 adults her age and falling within the impaired range.
       In regard to a gross estimate of cognitive functioning, this claimant earns a
       verbal comprehension index score of 63, perceptual reasoning index of 67,

7
       The Court notes that the ALJ decided to disregard the full-scale IQ score of 57
because the majority of her underlying scores, such as her processing and verbal
comprehension were around the borderline range of 70 (although also under 70). (R. 18.)
However, the Listing is clear that this element is met with a full-scale IQ score 70 or less,
which is undisputedly the case in the present record (and ignores the April 27, 2017 full-
scale IQ score of 62). See 20 C.F.R. § 404, Subpt. P, App. 1 § 12.05(B)(1)(a). The
ALJ’s decision to disregard § 12.05(B)(1)(a) was improper as “an agency’s failure to
follow its own binding regulations is a reversible abuse of discretion.” Carter v. Sullivan,
909 F.2d 1201, 1202 (8th Cir. 1990) (per curiam) (citations omitted).

                                             32
           CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 33 of 54




      processing speed index of 92, and working memory index of 58. Additional
      memory testing, as assessed by the Wechsler Memory Scale - IV Edition
      (WMS-IV), reveals the claimant has an auditory memory index of 74,
      delayed memory index of 69, immediate memory index of 67, visual memory
      index of 69, and visual working memory index of 67. (Exhibit C6F4) The
      consultative psychological examiner states her memory index scores are
      commensurate with her overall level of cognitive functioning. Repeat
      neuropsychological testing conducted on April 27, 2017, found the
      claimant’s general intellectual functioning was in the extremely low range
      with the full-scale IQ score of 62. (Exhibit C9F67) The testing
      neuropsychologist concludes there is no significant difference between the
      borderline nonverbal intellectual abilities and extremely low verbal
      intellectual abilities. The remaining findings are consistent with previous
      testing.

                                          ***

      With regard to concentrating, persisting, or maintaining pace, the claimant
      has a moderate limitation. She needs to re-read written instructions
      repeatedly. (Exhibit C7E6) She states she has had difficulty maintaining
      employment in nursing assistance/personal care attendant (PCA) field
      because she was not as fast as everyone else in performing her job duties.
      (Exhibit C11F11) Her aunt reports she completes household chores poorly.
      (Exhibit C6F3) The claimant describes her pace of daily activities as slow,
      persistence as slow, and concentration as poor. She further notes supervisors
      have expressed concerns about her slow speed in completing tasks and
      making mistakes in counting money at times. (Exhibit C9F67) During the
      consultative psychological exam in December 2016, the claimant has a slow
      problem-resolution pace and during the initial subtest involving the
      manipulation of blocks she relies solely on her left hand. (Exhibit C6F3)
      Repeat neuropsychological testing in late April 2017, reveals the claimant’s
      performance on measures of executive functioning is variable. (Exhibit
      C9F68)

(R. 15-17; see also R. 18.) The Court will proceed with addressing the ALJ’s decision as

to these two domains.

      1.      Understanding, Remembering, or Applying Information

      According to the Commissioner’s regulations, the area of mental function

relating to understanding, remembering, or applying information refers to:


                                           33
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 34 of 54




       [T]he abilities to learn, recall, and use information to perform work activities.
       Examples include: Understanding and learning terms, instructions,
       procedures; following one- or two-step oral instructions to carry out a task;
       describing work activity to someone else; asking and answering questions
       and providing explanations; recognizing a mistake and correcting it;
       identifying and solving problems; sequencing multi-step activities; and using
       reason and judgment to make work-related decisions. These examples
       illustrate the nature of this area of mental functioning. We do not require
       documentation of all of the examples.

20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 12.00E(1).

       With respect to understanding, remembering, or applying information, 8 the Court

finds that the ALJ’s decision that Plaintiff had a moderate limitation is supported by

substantial evidence in the record as a whole. The Court acknowledges Plaintiff’s

argument that she was only able to graduate high school with the support of special

education throughout her entire schooling. (Dkt. 31 at 3.) However, as she noted during

her medical examinations, not only was she able to graduate from high school, but she

does not dispute that she was able to understand, remember, and apply information

sufficiently to have a completed a nursing program and to have worked as a nursing

assistant/home attendant, which involved dispensing medication, and work at the airport

in the past with duties involving assisting unaccompanied children and wheelchair

transport. (R. 136-37, 709, 857.) In addition, she does not dispute that she was able to

work in concessions at Target Field and Target Center until she had to stop working in

2016 due to physical symptoms, as opposed to any deficit in understanding,



8
       The Court notes “that the greatest degree of limitation of any part of the area of
mental functioning directs the rating of limitation of that whole area of mental
functioning.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 12.00(F)(3)(f).

                                              34
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 35 of 54




remembering, or applying information. (R. 709.) As noted by the Commissioner (Dkt 29

at 6-7), a home attendant and cashier are a reasoning level of 3, showing an ability

beyond following one- or two-step instructions and making decisions. See DOT 211.462-

010 Cashier II, DICOT 211.462-010 (level 3 reasoning); DOT 354.377-014 Home

Attendant (level 3 reasoning). “‘Level-three reasoning requires the ability to apply

‘commonsense’ understanding to carry out instructions furnished in written, oral, or

diagrammatic form.’” Thomas v. Berryhill, 881 F.3d 672, 677 (8th Cir. 2018) (quoting

Hulsey v. Astrue, 622 F.3d 917, 923 (8th Cir. 2010)). Level three reasoning necessitates

an ability greater than the ability to perform one- and two-step tasks. See id. at 677.

       Plaintiff points to the testing results from Dr. Lopno showing a low working

memory score, his opinion that Plaintiff has a global weakness in memory and

comprehension, and Dr. Venables’ finding that Plaintiff had auditory attention/working

memory in the extremely low range, as evidenced by the fact she was markedly limited in

her ability to remember. (Dkt. 22 at 22-23; Dkt. 31 at 3-4.) However, the substantial

evidence in the record as a whole supports a moderate limitation. Indeed, despite

Plaintiff’s weakened global memory and comprehension, Dr. Lopno opined that Plaintiff

was able to understand, remember, and follow simplified instructions. (R. 617.) In

addition, the state agency psychologist opined after Dr. Lopno’s examination and testing

that Plaintiff was moderately limited as to her ability to understand and remember

detailed instructions. (R. 189-90.) As part of this opinion the state agency psychologist

found that Plaintiff was not significantly limited as to her ability to remember locations

and work-like procedures or in her ability to understand and remember very short and


                                             35
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 36 of 54




simple instructions. (R. 189.) Plaintiff relies on Dr. Venables’ testing results indicating

that Plaintiff’s auditory attention and working memory were in the extremely low range.

(R. 709.) However, while the results regarding Plaintiff’s working memory were

extremely low, the other memory scores ranged between borderline to average. (Id.)

Regardless of the testing scores, it was Dr. Venables’ opinion that Plaintiff “may have the

cognitive ability to perform jobs similar to those she has held in the past” (R. 710), which

in this case involved level three reasoning. Further, Plaintiff professed that one of her

strengths was that she a quick learner. (R. 858.) Indeed, Plaintiff herself noted that while

she had difficulty following written instructions, she could understand spoken

instructions “pretty well if explained that clearly.” (R. 379.) Moreover, Plaintiff, despite

her claims of forgetfulness, had the capability of managing other individual’s medications

as part of home attendant employment, and the medical record demonstrates that she was

able to take care of her mother, who suffered from cancer, and manage her medications.

(See, e.g., R. 834.)

       It is important to note that the ALJ did take into account Plaintiff’s limitations as

evidenced by the fact that he assessed Plaintiff with a moderate limitation. The Court

will not reverse the Commissioner even if, sitting as finder of fact, it would have reached

a contrary result, as “[a]n administrative decision is not subject to reversal merely

because substantial evidence would have supported an opposite decision.” Baker v.

Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984).




                                             36
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 37 of 54




              2.     Concentrating, Persisting, or Maintaining Pace

       With respect to concentrating, persisting, or maintaining pace, Plaintiff argued that

the ALJ did not identify any facts showing Plaintiff had a less than marked limitation in

this area, and that the ALJ in fact acknowledged that she needed to reread written

instructions repeatedly, had difficulty maintaining employment because she was not as

fast as everyone else, performed household chores poorly, was slow in completing her

activities of daily living, made mistakes while counting money, had a slow problem

resolution pace during psychological testing in 2016, and had variable executive

functioning in neuropsychological testing in 2017. 9 (Dkt. 22 at 23-24.) Plaintiff also

asserted that the record otherwise supports a marked limitation, including: Dr. Venables’

recommendation that Plaintiff continue to receive assistance with instrumental activities

of daily living, including medication and financial management; should avoid

multitasking and attempt to eliminate potential distractions from her environment when

engaging in tasks that require concentration; and should also avoid jobs that are highly

dependent on speed, abstract reasoning, planning, and math calculations. (Id. at 24

(citations omitted).) The Commissioner counters that the moderate limitation imposed by

the ALJ and the finding that she needed to complete simple routine tasks at a

nonproduction pace is congruent with Dr. Venables’ statement that Plaintiff avoid

multitasking and attempts to eliminate potential distractions from her environment when


9
       The Court notes that the mere fact that an ALJ did not thoroughly discuss each
piece of medical evidence does not warrant remand as long as an ALJ’s conclusion as to
whether a claimant meets a listing is supported by substantial evidence. See Vance v.
Berryhill, 860 F.3d 1114, 1118 (8th Cir. 2017).

                                            37
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 38 of 54




engaging in tasks that require concentration. (Dkt. 29 at 8.) The Commissioner also

relied on the ALJ’s analysis of the RFC where it was noted that Plaintiff’s daily activities,

including taking care of her mother, support the ALJ’s moderate limitation. (Id. at 9.)

       According to the Commissioner’s regulations, the area of mental function

relating to concentrating, persisting, or maintaining pace refers to:

       3. Concentrate, persist, or maintain pace (paragraph B3). This area of mental
       functioning refers to the abilities to focus attention on work activities and
       stay on task at a sustained rate. Examples include: Initiating and performing
       a task that you understand and know how to do; working at an appropriate
       and consistent pace; completing tasks in a timely manner; ignoring or
       avoiding distractions while working; changing activities or work settings
       without being disruptive; working close to or with others without interrupting
       or distracting them; sustaining an ordinary routine and regular attendance at
       work; and working a full day without needing more than the allotted number
       or length of rest periods during the day. These examples illustrate the nature
       of this area of mental functioning. We do not require documentation of all
       of the examples.

20 C.F.R. § Pt. 404, Subpt. P, App. 1 §12.00E(3).

       Here, psychologist Dr. Lopno, who conducted a psychological evaluation of

Plaintiff, found that she could sustain limited/fleeting attention and concentration and

carry out work-like tasks with limited persistence and at a slow pace. (R. 617.) State

agency psychologist Dr. Kennedy opined that Plaintiff was not significantly limited as to

her ability to: carry out very short and simple instructions, maintain attention and

concentration for extended periods, perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerance; sustain an ordinary routine

without special supervision and work in coordination with or in proximity to others

without being distracted by them; make simple work-related decisions and complete a



                                             38
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 39 of 54




normal workday and workweek without interruptions from psychologically based

symptoms; and perform at a consistent pace without an unreasonable number and length

of rest periods. (R. 189-90.) On March 2, 2017, Plaintiff’s treating provider opined that

while Plaintiff’s symptoms would interfere with her ability to maintain persistence and

pace necessary to engage in employment, he concluded that she only had a moderate

impairment as to her ability to maintain concentration, persistence, and pace. (R. 621,

623.) Again, as mentioned previously, the medical record shows that Plaintiff stopped

working due to physical symptoms, as opposed to a mental inability to keep pace or

otherwise concentrate on her work. (R. 709.) Further, despite Plaintiff’s claimed

forgetfulness, she represented to psychologist Dr. Floyd that she was taking care of her

cancer-stricken mother and administering her medication. (R. 834.) In addition, even

though Dr. Venables opined that she believed that Plaintiff needed help organizing and

remembering daily activities, needed a daily planner to remember daily activities and

appointments, and recommended that she avoid multitasking and attempt to eliminate

potential distractions from her environment when engaging in tasks that require

concentration, she also opined that Plaintiff “may have the cognitive ability to perform

jobs similar to those she has held in the past. She should avoid jobs that are highly

dependent on speed, abstract reasoning, planning, and math calculations.” (R. 710.) In

other words, while Dr. Venables found Plaintiff’s ability to concentrate and keep pace to

be impaired, it was not to the extent that it would preclude her from her past work,

thereby also supporting the ALJ’s finding of moderate impairment as to this domain of

functioning. As such, the Court finds that the ALJ’s decision that she was moderately


                                            39
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 40 of 54




impaired with respect to concentrating, persisting, or maintaining pace to be supported by

substantial evidence.

B.     RFC: Whether Plaintiff Could Frequently Finger, Handle, and Feel

       A disability claimant has the burden to establish her RFC. See Eichelberger v.

Barnhart, 390 F.3d 584, 591 (8th Cir. 2004). The Eighth Circuit has held that “a

‘claimant’s residual functional capacity is a medical question.’” Id. (quoting Lauer v.

Apfel, 245 F.3d 700, 704 (8th Cir. 2001)). “‘[S]ome medical evidence’ must support the

determination of the claimant’s RFC, and the ALJ should obtain medical evidence that

addresses the claimant’s ‘ability to function in the workplace.’” Id. (quoting Dykes v.

Apfel, 223 F.3d 865, 867 (8th Cir. 2000) (per curiam)). However, “there is no

requirement that an RFC finding be supported by a specific medical opinion.” Hensley v.

Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (citing Myers v. Colvin, 721 F.3d 521, 526-27

(8th Cir. 2013); Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir. 2012)). Rather, the

RFC should be “‘based on all of the relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations.’” Id. (quoting Myers, 721 F.3d at 527). Indeed, “‘[e]ven though the RFC

assessment draws from medical sources for support, it is ultimately an administrative

determination reserved to the Commissioner.’” Perks, 687 F.3d at 1092 (citations

omitted) (quoting Cox, 495 F.3d at 619-20).

       As set forth previously, the ALJ found that Plaintiff had the following RFC:

       [T]o perform sedentary work as defined in 20 CFR 404.1567(a) and
       416.967(a) except the individual may never climb ropes, ladders, or
       scaffolds; and may occasionally climb ramps and stairs, balance, stoop,


                                            40
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 41 of 54




       kneel, crouch, and crawl. The individual may frequently handle, finger,
       and feel. The individual may have no exposure to vibration, unprotected
       heights, or hazards. And, finally, the individual would be limited to simple
       routine tasks at a nonproduction pace (i.e., no hourly quotas).

(R. 19 (emphasis added).)

       Plaintiff argues that the ALJ “played doctor” in determining that she could handle,

finger, and feel based only on strong hand grip during certain examinations. (Dkt. 22 at

26.) Plaintiff emphasized that the ALJ failed to explain how Plaintiff’s numbness and

tingling, which never resolved, affected these abilities. (Id.) Plaintiff also asserted that

the ALJ ignored the test results with respect to Dr. Venables’ neuropsychological testing

relating to her hands despite otherwise giving weight to Dr. Venables’ opinion, and

ignored observations that Plaintiff had trouble holding on to her phone. (Id. at 27-28.)

The Commissioner counters that the ALJ properly relied on the opinion of State Agency

physicians Drs. Gawo and Grant who found that Plaintiff could frequently handle and

finger, as well as the other medical evidence in the record supporting that Plaintiff had a

normal grip strength and ability to use her hands normally, while at the same time

acknowledging that Plaintiff suffered dysesthesias (abnormal sensations) related to her

sensory abilities. (Dkt. 29 at 13-15.) As to Dr. Venables’ 2017 testing, the

Commissioner asserted that Dr. Venables did not translate these results into work

limitations. (Id. at 14-15.) Plaintiff counters in her reply that grasping strength is not

automatically determinative of her ability to finger, handle, and feel, and therefore, the

Court should remand for further development because there is no evidence that the ALJ




                                              41
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 42 of 54




considered the fine motor testing results or why he would have discounted this, especially

when he gave credit to Dr. Venables’ other opinions. (Dkt. 31 at 10-11.)

       Here, the level of Plaintiff’s ability with respect to reaching, handling, fingering,

and feeling is critical to the issue of whether she can perform sufficient employment in

the national economy. While the VE opined that a hypothetical person, as set forth in the

RFC, who could “frequently handle, finger, and feel” could perform work in the national

economy (R. 149-50), the VE also opined as follows when provided with a modified

hypothetical by the ALJ:

       Q Right. Assume, for me, a second hypothetical individual that has all the
       same limitations as the first, with the following change: instead of being
       limited to frequent handling, and fingering, and feeling, the individual would
       be limited to only occasional handling, fingering, and feeling. Would there
       be any jobs for that individual, with the rest of the limitations as they are?

       A No, your honor.

(R. 149 (emphasis added).)

       “Occasionally” means occurring from very little up to one-third of the time,

whereas “Frequent” means occurring from one-third to two-thirds of the time. See SSR

83-10 (S.S.A. 1983), Titles II & XVI: Determining Capability to Do Other Work-the

Med.-Vocational Rules of Appendix 2.

       The Commissioner has set the following framework with respect to evaluating

reaching, handling, fingering, and feeling:

       c. Reaching, handling, fingering, and feeling require progressively finer
       usage of the upper extremities to perform work-related activities. Reaching
       (extending the hands and arms in any direction) and handling (seizing,
       holding, grasping, turning or otherwise working primarily with the whole
       hand or hands) are activities required in almost all jobs. Significant


                                              42
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 43 of 54




       limitations of reaching or handling, therefore, may eliminate a large number
       of occupations a person could otherwise do. Varying degrees of limitations
       would have different effects, and the assistance of a VS may be needed to
       determine the effects of the limitations. “Fingering” involves picking,
       pinching, or otherwise working primarily with the fingers. It is needed to
       perform most unskilled sedentary jobs and to perform certain skilled and
       semiskilled jobs at all levels of exertion. As a general rule, limitations of
       fine manual dexterity have greater adjudicative significance--in terms of
       relative numbers of jobs in which the function is required--as the person’s
       exertional RFC decreases. Thus, loss of fine manual dexterity narrows the
       sedentary and light ranges of work much more than it does the medium,
       heavy, and very heavy ranges of work. The varying degrees of loss which
       can occur may require a decision-maker to have the assistance of a VS.
       However, a VS would not ordinarily be required where a person has a loss
       of ability to feel the size, shape, temperature, or texture of an object by the
       finger-tips, since this is a function required in very few jobs.

SSR 85-15, 1985 WL 56857, at *7 (S.S.A. 1985), Titles II & XVI: Capability to Do

Other Work-The Medical-Vocational Rules As A Framework for Evaluating Solely

Nonexertional Impairments.

       Here, starting early at the outset of her claimed disability, the medical record

shows that Plaintiff experienced numbness and tingling in her hands. (See, e.g., R. 426,

431, 439, 441-42, 452-53, 539-40.) Although sensation to touch was present with the

tingling/numbness in her hands, there is a mention of decreased sensation to light touch

in the hands. (See, e.g., R. 441, 453, 467, 470, 482, 491, 494, 505-06, 540.) Moreover,

she was largely reported to have normal strength to her upper extremities during this

time. (See, e.g., R. 441-42, 453, 541.) Based on this record, State Agency Physician Dr.

Gawo opined that Plaintiff was limited with respect to her gross and fine manipulation

and limited as to her ability to feel, in that she could only frequently engage in handling,

fingering, and feeling bilaterally. (R. 161.) This was latter reaffirmed in January 2017



                                             43
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 44 of 54




on reconsideration by State Agency physician Dr. Grant. (R. 187.) Dr. Gawo based his

conclusions on the following: “Due to peripheral neuropathy of the hands and UEs which

is predominantly sensory, handling, fingering and feeling with b/l hands/UEs is limited to

frequently.” (R. 161.) Dr. Grant had a similar rationale. (R. 187.)

       Going forward, there is no dispute that Plaintiff continued to experience numbness

and tingling in her hands, nerve sensations to touch, and pain (the pain primarily affected

her during the night and did not bother her as much during the day, especially as of

August 2018). (See, e.g., R. 590, 602, 645, 651, 718, 754, 796, 821, 850.) Plaintiff

continued to show normal or close to normal strength bilaterally, including her grip,

despite complaints by her to the contrary, as reported by her neurology and rheumatology

providers. (See, e.g., R. 590, 602-03, 652-53, 687, 721, 768, 797.)

       The ALJ opined as follows with respect to Plaintiff’s ability to use her hands:

       The claimant sought out regular medical treatment from her alleged disability
       onset date through August 2017. During that time, she repeated[ly] stated
       the numbness and tingling in her feet and hands was most bothersome at
       night. (Exhibits C9Fl 12) While she indicated her hands felt weak and
       she had some difficulty with handgrip, physical examinations
       demonstrated her handgrip was equal bilaterally and strength was 4-
       5/5. (Exhibits C5F6-8 and C9F24) The strength in her feet was normal,
       including the intrinsic muscles. (Exhibit C9F10) Light touch provoked
       tingling paresthesias in the fingertips and throughout most of her feet but
       stopped just above the ankles. Her reflexes were normal except no ankle
       jerks bilaterally and she swayed with Romberg and struggled moderately
       with forward tandem but gait otherwise was normal. She had loss of
       sensation on the plantar surface of the bilateral feet and reduced vibration in
       her bilateral toes lasting about 6 seconds in spring 2017 and further reduced
       to 11 seconds on the right and 13 second on the left by August 2017.
       (Exhibits C9F24, 59, and 113)

       The claimant did not seek out medical treatment again until late spring 2018.
       Despite her lack of treatment for nine months, physical examination then and


                                             44
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 45 of 54




      again in August 2018 demonstrated she had normal motor tone and 5/5
      strength bilaterally, including toe flexion in her extremities. (Exhibit Cl 1F4)
      She had normal coordination, gait, and Romberg but reflexes were absent in
      the lower extremities and sensation testing revealed allodynia to toes and
      distal foot and fingertips. The claimant’s neurologist remarked “neurologic
      she remained stable compared to my exam one year ago.” The neurologist
      again prescribed a retrial of topic lidocaine (if covered) and as well as the
      new medication of Cymbalta. (Exhibit C11F5) At a follow-up appointment
      on September 13, 2018, the claimant remarked, “she thought her neuropathy
      was slightly improved at a ‘mild’ level as she noticed that when she missed
      a dose of Cymbalta her numb[ness] and tingling were worse.[”] (Exhibits
      C11F17-18)

                                              ***

      I considered the opinions the State Agency medical consultants made at the
      initial and reconsideration determination levels. While I acknowledge these
      individuals have knowledge of the disability evaluation process and their
      findings are consistent with a finding of not disabled, I place no weight on
      the opinions because additional evidence has been submitted since their
      opportunity to review the record. The new evidence shows the claimant is
      limited to sedentary rather than light and medium exertional work with
      postural limitations given her ongoing numbness and tingling in the bilateral
      feet and hands that were present since her onset date. I kept the limitations
      of frequent handling, fingering and feeling bilaterally, as she had strong
      handgrip during most examinations. Thus, their assessment of the
      claimant’s residual functional capacity is not consistent with the longitudinal
      evidence of record. (Exhibits ClA-C2A and C5A-C6)

      Kristin Venables, Ph.D., a neuropsychologist opined on April 27, 2017, the
      claimant avoid multitasking and attempt to eliminate potential distractions
      from her environment when engaging in tasks that require concentration. Dr.
      Venables also opined the claimant’s relatively global cognitive deficits
      would likely interfere with her ability to maintain competitive employment;
      however, she may have the cognitive ability to perform jobs similar to those
      she has held in the past. Dr. Venables opined the claimant should avoid jobs
      that are highly dependent on speed, abstract reasoning, planning, and math
      calculations. (Exhibit C9F68) I place weight on Dr. Venables opinion
      because it is consistent with the evidence of record, especially, both
      neuropsychological testing results.

(R. 21-24 (emphasis added).)



                                            45
         CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 46 of 54




       Plaintiff’s argument that simply because the consultants did not have an

opportunity to review the record post-dating their opinions, any reliance on their opinions

by the ALJ would be erroneous or akin to “playing doctor,” is unpersuasive. “[A]n ALJ

may embrace a state agency psychological consultant’s opinion even if it was made

before the record was fully developed.” Kuikka v. Berryhill, No. 17-cv-374 (HB), 2018

WL 1342482, at *10 (D. Minn. Mar. 15, 2018) (citation omitted). “An ALJ may also

assign significant weight to the opinion of a state agency medical consultant who did not

have access to all of the records, so long as the ALJ conducts an independent review of

the evidence and takes into account portions of the record the consultant had not

considered.” Id. (citing Perry v. Colvin, No. 13-cv-1185 (JNE/TNL), 2014 WL 4113015,

at *57-58 (D. Minn. Aug. 20, 2014)); accord, Lilja v. Berryhill, No. 16-cv-540 (TNL),

2017 WL 1183977, at *25 (D. Minn. Mar. 29, 2017) (citation omitted).

       However, even though the burden of persuasion to prove disability and

demonstrate RFC fall on Plaintiff as the claimant, an “ALJ bears a responsibility to

develop the record fairly and fully, independent of the claimant’s burden to press h[er]

case.” Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010) (citing Snead v. Barnhart,

360 F.3d 834, 838 (8th Cir. 2004)) (citation omitted). An ALJ is not required to seek

additional information “unless a crucial issue is undeveloped.’” Id. (emphasis in original)

(quoting Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004)) (citation omitted).

Therefore, an ALJ is only required to obtain additional information if the evidence in the

record presented to the ALJ does not provide “sufficient medical evidence to determine

whether the claimant is disabled.” Halverson v. Astrue, 600 F.3d 922, 933 (8th Cir.


                                            46
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 47 of 54




2010) (marks omitted) (citing Barrett v. Shalala, 38 F.3d 1019, 1023 (8th Cir. 1994)).

Further, “reversal due to failure to develop the record is only warranted where such

failure is unfair or prejudicial.” Twyford v. Comm’r Soc. Sec., 929 F.3d 512, 517 n.3 (8th

Cir. 2019) (quoting Shannon v. Chater, 54 F.3d 484, 488 (8th Cir. 1995)). Moreover,

while an ALJ need not address each and every piece of evidence presented to him, see

Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010) (citation omitted)), the key

consideration is whether “on the aggregate” the ALJ’s opinion, despite failing to

specifically address the evidence at issue, is supported by substantial evidence in the

record. Jacobson v. Astrue, No. CIV. 12-984 PJS/JSM, 2013 WL 4586362, at *27 (D.

Minn. Aug. 28, 2013) (citing Mortenson v. Astrue, Civ. No. 10-4976 (JRT/JJG), 2011

WL 7478305 at *11 (D. Minn. Sept. 3, 2011), R.&R. adopted by 2012 WL 811510 (D.

Minn., Mar. 12, 2012)).

       In this case, the ALJ in large part premised Plaintiff’s ability to frequently engage

in handling, fingering, and feeling bilaterally based on the strength of her hand grip. The

Commissioner’s guidance in SSR 85-15 explicitly distinguishes between “handling

(seizing, holding, grasping, turning or otherwise working primarily with the whole hand

or hands)” and “Fingering,” which “involves picking, pinching, or otherwise working

primarily with the fingers. It is needed to perform most unskilled sedentary jobs and to

perform certain skilled and semiskilled jobs at all levels of exertion.” SSR 85-15

(emphases added). Courts have cited to SSR 85-15 for the proposition that fingering is

synonymous with “fine manipulation” or “fine manual dexterity.” See, e.g., Delgadillo v.

Astrue, No. CV 11-5998 AJW, 2012 WL 2005546, at *3 (C.D. Cal. June 4, 2012).


                                             47
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 48 of 54




Moreover, SSR 85-15 provides that “[r]eaching, handling, fingering, and feeling require

progressively finer usage of the upper extremities to perform work-related activities.”

Id. (emphasis added); see also Grover v. Colvin, No. 2:15-CV-204-JHR, 2016 WL

183645, at *4 (D. Me. Jan. 14, 2016) (“[W]hile the ruling does indicate that reaching and

handling are in a category requiring less fine manual dexterity, it makes clear that both

fingering and feeling are in a category requiring more.”). In other words, while grip

strength is important, it is not the only relevant factor and is not necessarily predictive or

determinative of Plaintiff’s ability to frequently engage in fine manual dexterity.

       There is a concern, supported by the record, with respect to Plaintiff’s ability to

engage in fingering and fine usage of her upper extremities. As set forth above, the ALJ

in his finding as part of the RFC concluded that throughout the medical record Plaintiff

has complained of numbness and tingling in her hands, and that light touch elicited

paresthesia and/or alloynia in her fingertips. Further, there is no dispute that the ALJ did

not address the testing results by Dr. Venables showing that Plaintiff’s fine motor speed

was average with the right hand and severely impaired with the left hand (which appears

to be her dominant hand) and that her manual dexterity was low average bilaterally. (R.

709.) In addition, there is no dispute regarding the ALJ’s concern relating to the level at

which Plaintiff could engage in handling, fingering, and feeling bilaterally, as is

evidenced by his alternative hypothetical to the VE as to whether Plaintiff could perform

work if she could only occasionally (as opposed to frequently) engage in such tasks, to

which the VE responded that she could not perform the work. Indeed, the fact that the

ALJ assigned Plaintiff with a sedentary RFC means a higher significance is placed on her


                                              48
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 49 of 54




ability to engage in handling, fingering and feeling because, “[a]s a general rule,

limitations of fine manual dexterity have greater adjudicative significance--in terms of

relative numbers of jobs in which the function is required--as the person’s exertional RFC

decreases. Thus, loss of fine manual dexterity narrows the sedentary and light ranges of

work much more than it does the medium, heavy, and very heavy ranges of work.” SSR

85-15. The Commissioner argues that the testing results are of no avail, as Dr. Venables

did not translate these results into work limitations. However, given the importance of

handling, fingering, and feeling, and the concession that Plaintiff felt numbness in her

hands, the Commissioner was obligated to develop the record further to determine what,

if any, work limitations should be placed on Plaintiff’s fingering and fine dexterity, as

opposed to focusing primarily on grip strength. As such, the Court remands this case

back to the ALJ to determine the ability of Plaintiff, through the use of medical sources,

to engage in fingering and fine dexterity at all levels based on the available medical

record (including, but not limited, to Dr. Venables’ test results) and issue a revised RFC

and hypothetical to the VE only to the extent necessary.

C.     Whether the Appeals Council Erred by Failing to Consider Evidence
       Submitted After the Hearing Before the ALJ

       With respect to the evidence submitted to the Appeals Council by Plaintiff after the

hearing with the ALJ, the Appeals Council ruled in relevant part as follows:

       You submitted medical records from Hennepin Healthcare dated November
       2, 2018 through January 16, 2019 (31 pages). We find this evidence does
       not show a reasonable probability that it would change the outcome of the
       decision. We did not exhibit this evidence.




                                             49
             CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 50 of 54




          You submitted Hennepin Healthcare dated January 22, 2019 through May
          22, 2019 (55 pages). The Administrative Law Judge decided your case
          through January 18, 2019. This additional evidence does not relate to the
          period at issue. Therefore, it does not affect the decision about whether you
          were disabled beginning on or before January 18, 2019.

(R. 2.)

          Plaintiff argues documents submitted to the Appeals Council ranging in date from

September 2018 through January 16, 2019 were generated before the ALJ’s January 18

decision, and therefore should have been considered because they were new, not

cumulative, and were material to the ALJ’s decision. (Dkt. 22 at 30.) As to materiality,

Plaintiff contends:

          [T]hese records are material to the ALJ’s decision. In his opinion, the ALJ
          found [Plaintiff’s] anxiety to be a nonsevere impairment “because it imposed
          no more than a minimal [sic] in the claimant’s ability to perform work-related
          tasks.” (R. 14.) The new records, which show [Plaintiff] was referred to a
          partial hospital program or day treatment that would have lasted six
          months[,] directly bear on and refute the ALJ’s finding. [Plaintiff’s]
          psychiatrist recommended these intensive programs for her personal
          recovery, and as [Plaintiff’s] mental health conditions were affecting her
          daily living, they similarly would have affected her ability to work.
          Additionally, the records noting that her gait had worsened and that she was
          at a risk for falls directly impacts the ALJ’s RFC finding that [Plaintiff] could
          perform sedentary work and “occasionally climb ramps and stairs, balance,
          stoop, kneel, crouch, and crawl.” This information should have been
          considered because it directly impacts her physical abilities in the RFC
          determination.

(Dkt. 22 at 30.) The Commissioner argues that the Appeals Council weighed the new

evidence for the relevant timeframe and found that it did not show a reasonable

probability that it would change the outcome of the decision. (Dkt. 29 at 16.)

          If the Appeals Council denies review without substantively considering newly

submitted evidence, the reviewing court may remand the case where it relates to the


                                                 50
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 51 of 54




period on or before the date of the administrative law judge hearing decision. 20 C.F.R.

§ 404.970(b); see also 20 C.F.R. § 416.1470. “The Appeals Council must consider

evidence submitted with a request for review if it is ‘(a) new, (b) material, and (c) relates

to the period on or before the date of the ALJ’s decision.’” Bergmann v. Apfel, 207 F.3d

1065, 1069 (8th Cir. 2000) (quoting Box v. Shalala, 52 F.3d 168, 171 (8th Cir. 1995)). In

order [t]o be ‘new,’ evidence must be more than merely cumulative of other evidence in

the record.” Id. “To be ‘material,’ the evidence must be relevant to claimant’s condition

for the time period for which benefits were denied. Thus, to qualify as ‘material,’ the

additional evidence must not merely detail after-acquired conditions or post-decision

deterioration of a pre-existing condition.” Id. at 1069-70. In addition, the Appeal

Council will review a case based on new evidence if it meets the aforementioned

requirements and “there is a reasonable probability that the additional evidence would

change the outcome of the decision.” 20 C.F.R. § 416.1470(a)(5); see also Craig M. v.

Berryhill, No. 18-cv-908 (NEB/DTS), 2019 WL 2648029, at *2 (D. Minn. June 10,

2019), R.&R. adopted by 2019 WL 2644199 (D. Minn. June 26, 2019). However, when

the Appeals Council denies review of an ALJ’s decision after reviewing newly submitted

evidence, a reviewing court does not evaluate the Appeals Council’s decision to deny

review but rather examines the record as a whole, including the additional evidence, to

determine whether it supports the ALJ’s decision. See McDade v. Astrue, 720 F.3d 994,

1000 (8th Cir. 2013).

       Exactly how the Appeals Council applied the regulations is somewhat unclear.

The Appeals Council noted that “[w]e did not exhibit this evidence.” However, the


                                             51
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 52 of 54




Appeals Council found that the additional evidence did not show a reasonable probability

that the outcome of the ALJ’s decision would change. (R. 2.) To make such a

determination, the Appeals Council would, necessarily, have needed to consider the

additional evidence. On this basis, the Court examines the record as a whole, including

the additional evidence, to determine whether it supports the ALJ’s decision.

       The focus of the new documents is on the severity of Plaintiff’s mental health

impairments at Step Two of the analysis and her gait as it relates to the RFC with respect

the sedentary level assigned, and whether she can occasionally climb ramps and stairs,

balance, stoop, kneel, crouch, and crawl.

       At step two, the ALJ found that the “claimant’s anxiety is a non-severe

impairment because it imposed no more than a minimal in the claimant’s ability to

perform work-related tasks.” (R. 14.) While the ALJ did not discuss Plaintiff’s

depression at step two, he did discuss Plaintiff’s depressive symptoms as part of the RFC

analysis. (R. 20.) At step two of the sequential analysis, the ALJ is required to determine

whether a claimant’s impairments are severe. See 20 C.F.R. § 404.1520(c). While

“severity is not an onerous requirement for the claimant to meet . . . it is also not a

toothless standard.” Wright v. Colvin, 789 F.3d 847, 855 (8th Cir. 2015) (citations

omitted). An impairment is not severe if it amounts only to a slight abnormality that

would not significantly limit the claimant’s physical or mental ability to do basic work

activities. See Bowen v. Yuckert, 482 U.S. 137, 153 (1987). If the impairment would

have no more than a minimal effect on the claimant’s ability to work, then it does not

satisfy the requirement of step two. See Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir.


                                              52
          CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 53 of 54




2007) (citations omitted). Given that Dr. Floyd diagnosed Plaintiff with persistent

depressive disorder; major depressive disorder and a generalized anxiety disorder, and it

was recommended that she enter a partial hospitalization program or day treatment, the

Court finds that, as part of the remand, the ALJ must consider the evidence submitted to

the Appeals Counsel as part of his step two analysis to determine whether her anxiety and

depression qualify as severe impairments and to continue the sequential analysis as

needed.

       However, the Court finds no basis to remand based on the additional records

pertaining to Plaintiff’s gait and balance. Plaintiff ignores that although sedentary work

may require some walking and standing, “a sedentary job is defined as one which

involves sitting . . . .” 20 C.F.R. § 404.1567(a). Moreover, while Plaintiff reported to Dr.

Maiser that she needed to take frequent breaks while walking, as she felt off balance

because of her neuropathy, and testing during PT showed she had an increased risk for

falls, Plaintiff conceded that she did not use an assistive device to walk, she did not have

any falls (and was also inconsistent around the relevant time period as to whether she had

experienced near falls), and she reported being able to walk somewhat less than two

blocks before needing a break. (R. 55, 65-68, 72.) This, coupled with a generally stable

gait and no falls throughout the record, lead to this Court’s finding that a remand on this

issue is not warranted.

                                      V.     ORDER

       Based on the above, and on the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:


                                             53
            CASE 0:20-cv-00576-ECW Doc. 32 Filed 08/16/21 Page 54 of 54




       1.      Plaintiff DeAnna T.’s Motion for Summary Judgment (Dkt. 21) is

GRANTED in part and DENIED in part;

       2.      Defendant Commissioner of Social Security Andrew Saul’s Motion for

Summary Judgment (Dkt. 28) is DENIED; and

       3.      This case be REMANDED to the Commissioner pursuant to sentence four

of 42 U.S.C. § 405(g), for further administrative proceedings consistent with this Order.

       LET JUDGMENT BE ENTERED ACCORDINGLY


DATED: August 16, 2021                           s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                            54
